Citation Nr: 0614899	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-22 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly pension based upon the need 
for aid and attendance.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran had active service with the Regular Philippine 
Army from December 1941 to June 1942.  The veteran died in 
June 1942 while a prisoner of war at O'Donnell Concentration 
Camp, the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appellant has requested restoration of dependency and 
compensation.  This matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant has been diagnosed as having bilaterally 
cataracts.  The evidence of record includes a VA report of 
aid and attendance examination conducted in August 2003.  At 
that time, the appellant's visual acuity was reported as 
5/200 bilaterally; however, is was unclear whether this was 
her corrected or uncorrected visual acuity.  See 38 C.F.R. § 
3.351(c).  In a September 2003 addendum, an examiner 
indicated that he conferred with the nursing staff and stated 
that this was the appellant's vision without glasses and that 
it "may" improve with glasses.  Accordingly, on remand the 
appellant should be afforded an adequate VA examination that 
includes her corrected visual acuity.  Records from her 
private doctor, Zosimo S. Ordonez, M.D., should also be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the appellant's 
recent treatment records from Zosimo S. 
Ordonez, M.D.

2. Once the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been associated 
with the claims file, the appellant should be 
afforded a VA aid and attendance examination.  
The claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner prior to the requested examination.  
The examiner should indicate in the report that 
the claims file was reviewed. 

The examiner should report the appellant's 
corrected visual acuity.  Does the appellant 
have corrected visual acuity of 5/200 or less, 
in both eyes, or concentric contraction of the 
visual fields to 5 degrees or less?

The examiner should also discuss whether the 
appellant is under an incapacity, physical or 
mental, that requires care and assistance on a 
regular basis to protect her from the hazards 
or dangers incident to her daily environment.  
The examination should also mention whether the 
following factors are present: inability of 
appellant to dress herself or to keep herself 
ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or 
orthopedic appliance which by reasons of the 
particular disability cannot be done without 
aid; inability of the appellant to feed herself 
through the loss of coordination of upper 
extremities or through extreme weakness; or 
inability to tend to the wants of nature.  

All conclusions must be explained in detail, 
and the evidence relied upon for the 
conclusions must be identified.

3. Finally, readjudicate the appellant's claim, 
with consideration of all applicable laws and 
regulations and all additional information 
obtained as a result of this remand.  If the 
claim is denied, the appellant should be 
provided with a supplemental statement of the 
case, and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 




